WALTER, Justice.
Ralph F. Jones recovered a judgment against Pacific Employers Insurance Company for benefits under the Workmen’s Compensation Act. Jones appealed from such judgment and this court has this day written an opinion affirming the judgment in cause Number 4185, 416 S.W.2d 580, to which reference is made for all purposes.
The insurance company has perfected a separate appeal from such judgment. It contends there is no evidence that Jones sustained any disability on or following his accidental injury of November 17, *5841963. After considering the evidence tending to support such findings, we have concluded there is no merit to such contention.
The company’s second point involves the construction of Sections 10 and 12c of Article 8306.
The jury found that Jones had sustained three compensable injuries before and one after November 17, 1963. It found that the 1956 injury contributed 5% to his incapacity, the 1959 injury 5%, the 1963 injury 40% and the subsequent injury of 1964 contributed 40% to his incapacity. Appellant says: “In other words, the amount of compensation to which a workmen’s compensation claimant is entitled to recover is computed as though the injury on which the suit is brought was the only injury; then the compensation benefits are reduced by the percentage of contribution of the prior and/or subsequent compensable injuries.” The Corpus Christi court held contrary to such contention in Aetna Casualty & Surety Company v. Depoister, Tex. Civ.App., 393 S.W.2d 822 (writ ref. n.r.e., 1965). We agree with that holding.
We have considered all of appellant’s points and find no merit in them. They are overruled. The judgment is affirmed.